DETAILED ACTION
This action is in response to applicant’s amendment received on 05/25/2022. Amended claims 1 and 10-12 are acknowledged. Claims 1-2, 4 and 6-13 are pending. Claims 3-5 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 8,555,952) in view of Tong et al. (US 2018/0308780, herein Tong”).
Regarding claim 1, Huang discloses: 
a heat dissipation unit connection structure (fig. 13) comprising:
a substrate (1) having a first face (the bottom face of -1-) and a second face (where fins -2- are attached to the substrate -1-) (fig. 13); and
multiple heat dissipation units (2), 
each heat dissipation unit (2) having a first section and a second section (see annotated fig. 13-HUANG, page 3), 
one end of the first section of each of the multiple heat dissipation units (2) being connected with the second face of the substrate (1) (see annotated fig. 13-HUANG, page 3),
the second section of each of the multiple heat dissipation units (2) being planar and extending perpendicularly from a second end of the first section of the respective heat dissipation unit, opposite from the one end (see annotated fig. 13-HUANG, page 3),
the second sections of each two adjacent heat dissipation units (2) abutting against and connecting with each other (see annotated fig. 13-HUANG, page 3) [col. 3, lines 60-63].
Huang does not disclose:
the multiple heat dissipation units being two-phase heat dissipation units,
the first section of each of the multiple heat dissipation units having an internal space,
the second section having at least one vent, and
the first section of each of the multiple heat dissipation units comprising a pair of adjacent parallel plates between which is formed an internal airtight chamber, a working fluid being filled in each of the airtight chambers.

    PNG
    media_image1.png
    573
    670
    media_image1.png
    Greyscale

Tong, also directed to a heat dissipation unit (figs. 1-10) comprising a substrate (3) and multiple two-phase heat dissipation units (1), one end of the heat dissipation units (1) being connected with a face of the substrate (3) (better seen in figs. 2 and 4) teaches that by replacing the conventional heat dissipation fins (consisting on single fins, like the fins -2- disclosed by Huang) with the thermally superconducting two-phase heat dissipation fins (1), the thermally heat dissipation unit has a greater heat transfer rate and a higher fin efficiency, and the fin efficiency of the heat dissipation fins is not affected by the height of the heat dissipation fins, which greatly improves the heat dissipation capability of the device [par. 0077], wherein the fins (1) are two-phase heat dissipation units consisting of a pair of adjacent parallel plates (11) between which is formed an internal airtight chamber (12), and with a working fluid (14) being filled in each of the tight chambers (12) [par. 0074].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Huang the teachings of Tong regarding an improved two-phase superconducting fin, to have: 
		the multiple heat dissipation units being two-phase heat dissipation units,
the first section of each of the multiple heat dissipation units having an internal space,
the first section of each of the multiple heat dissipation units comprising a pair of adjacent parallel plates between which is formed an internal airtight chamber, a working fluid being filled in each of the airtight chambers,
in order to have a greater heat transfer rate and a higher fin efficiency.
Furthermore, it would have been obvious to a person of skill in the art, to simply substitute one known element (Huang’s substrate 1) for another (Tong’s substrate, the combination of substrates 21, figs. 3 and 7) to obtain predictable results. See MPEP-2143 (I) (B). In the instant case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to simply substitute the substrate of Huang for the substrate of Tong, to obtain the predictable result of preventing possible damages to the structure of Tong’s fin (1) by the deforming rib (12) of Huang during assembly.
Heat dissipation units comprising heat dissipation fins that include a first vertical component and a second horizontal component being planar and extending perpendicular to the first vertical component, wherein the second horizontal component comprises at least one vent, are old and known in the art, as admitted in the disclosure of the instant application (see prior art figure 1, wherein a horizontal component -7- of the fin includes at least one vent, for the purpose of facilitating convection of heat to the air moving across the louvers, by making the airflow becoming turbulent, optimizing heat transfer, as it is old and known in the art.
It would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to divide the horizontal component (7) of the admitted prior art (fig. 1) into a plurality of sections corresponding to the first section of the fin. It is noted, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim 2, Huang discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-II-HUANG, below),  

    PNG
    media_image2.png
    542
    812
    media_image2.png
    Greyscale

the second end of the second section of the heat dissipation units (2) having a groove (where a protrusion -22- of each unit -2- fits the adjacent unit -2-) (see annotated fig. 13-HUANG, page 3),
the first end of the second section of the heat dissipation units (2) abutting against and connecting with the groove of the second end of the second section of another adjacent one of the heat dissipation units (2) (see annotated fig. 13-HUANG, page 3) [col. 3, lines 58-63], 
whereby the second sections of the two adjacent heat dissipation units (2) are connected with each other and are flush with each other (see annotated fig. 13-HUANG, page 3.
Regarding claim 4, Huang discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-HUANG, page 3), each with a latch section (the protrusion -22-, in the first end; and, where a protrusion -22- of each unit -2- fits the adjacent unit -2-, in the second end) (see annotated fig. 13-HUANG, page 3), 
the latch section (22) of the first end of each of the heat dissipation units (2) being engaged with the latched section of the second end of an adjacent one of the heat dissipation units (see annotated fig. 13-HUANG, page 3), 
Regarding claim 7, the combination of Huang and Tong discloses:
the heat dissipation units being made of aluminum [Tong, par. 0017].
Regarding claim 10, the combination of Huang and Tong discloses:
the second face of the substrate (the combination of substrates -21- of Tong, upon modification explained above) being formed with multiple channels (Tong, 22) (Tong, fig. 3),
an end of the first section of each of the multiple heat dissipation units (Tong, 1) being inserted in and connected with a separate one of the multiple channels (Tong, 22) (Tong, fig. 7),
the combination of Huang and Tong does not disclose:
the end of each first section that is inserted in and connected with a separate one of the multiple channels being an engagement end, 
each of the channels having an engagement notch engaged with the engagement end of a corresponding one of the multiple heat dissipation units. 
The shape of engaging structures of heat dissipating units to connect to a substrate or base is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the engaging structure to firmly secure the heat dissipating units to the channels. Further, applicant has not disclosed that having an engagement end and an engagement notch corresponding to the engagement end solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the engagement end and the engagement notch arranged in other manners. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A.


Regarding claim 11, the combination of Huang and Tong discloses:
the second face of the substrate (the combination of substrates -21- of Tong, upon modification explained above) being formed with multiple channels (Tong, 22) (Tong, fig. 3), 
an end of the first section of each of the multiple heat dissipation units (Tong, 1) being inserted in and connected with a separate one of the multiple channels (Tong, 22) (Tong, fig. 7), 
the combination of Huang and Tong does not disclose:
the end of each first section that is inserted in and connected with a separate one of the multiple channels being an engagement end, 
each of the channels having an engagement notch engaged with the engagement end of a respective one of the multiple heat dissipation units,
each of the engagement ends a dovetailed tenon and each of the engagement notches being a dovetailed mortise. 
the shape of engaging structures of heat dissipating units to connect to a substrate or base is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date pf the claimed invention, would design or size the engaging structure to firmly secure the heat dissipating units to the channels. Further, applicant has not disclosed that having the engagement end and the engagement notch being a dovetailed tenon and a cooperative dovetailed mortise solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the engagement end and the engagement notch arranged in other manners. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A.
Regarding claim 13, the combination of Huang and Tong discloses:
the internal space (Tong, 12) comprising said airtight chamber [Tong, par. 0074].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Tong, as applies to claims 1-2 and 4, above, and further in view of Hsieh (US 2011/0061847).
Regarding claim 6, the combination of Huang and Tong does not disclose:
a holding unit fitted on the heat dissipation units.
The use of holding elements in heat dissipation devices of electronic units, for the purpose of tightly pressing against the heat dissipating units and therefore enhance the heat dissipation efficiency, is known in the art. Hsieh, for instance, also directed to a heat dissipation device (figs. 1-3) comprising a substrate (1) and multiple heat dissipation units (2) being connected to a top face of the substrate (1) teaches a holding unit (4) fitted on the heat dissipation (figs. 1-3), the holding unit (4) having a first holding arm (41) and a second (41) holding arm and a connection arm (40), two ends of the connection arm (40) being connected with the first (41) and second (41) holding arms to together define a holding space (fig. 3), in order to further secure the heat dissipation units to the substrate, enhancing heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Huang and Tong the teachings of Hsieh to have a holding unit fitted on the heat dissipation units in order to further secure the heat dissipation units to the substrate, enhancing heat transfer.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Tong, as applies to claims 1-2, 4 and 7, above, and further in view of Wang et al.  (US 6,672,379, herein “Wang”).
Regarding claim 8, the combination of Huang and Tong discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-HUANG, page 3),  
the first end having a latch section (22), and the second end having a latched section (where a protrusion -22- of each unit -2- fits the adjacent unit -2-) (see annotated fig. 13-HUANG, page 3),
the latch section and the latched section being a male connector (22) and a female connector (where a protrusion -22- of each unit -2- fits the adjacent unit -2-), corresponding to a respective male connector (see annotated fig. 13-HUANG, page 3), 
the combination of Huang and Tong does not disclose:
the latch section having a free end and a connection end, 
a width of the free end being larger than a width of the connection end, 
the latched section having an open side and a closed side, and
a width of the closed side being larger than a width of the open side.
the shape of buckling or engaging structures of heat dissipating units to tightly connect to an adjacent heat dissipating unit is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date pf the claimed invention, would design or size the buckling structure depending upon the user’s needs. Wang, for instance, also directed to a heat dissipation device (figs. 6-7) comprising a substrate (20) and multiple heat dissipation units (11) being connected to a top face of the substrate (20) teaches an engaging structure comprising a latch section (14) and a latched section (142), the latch section (14) having a free end (144) and a connection end (connecting -144- to folded portion -13-, clearly seen in figures 6-7), a width of the free end (144) being larger than a width of the connection end (clearly seen in figures 6-7), the latched section (142) having an open side (146) and a closed side (the rest of the slot -142-, opposite to -146-, seen in figures 6-7), a width of the closed side being larger than a width of the open side (146) (clearly seen in figures 6-7). 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Huang and Tong the teachings of Wang to have: 
the latch section having a free end and a connection end, 
a width of the free end being larger than a width of the connection end, 
the latched section having an open side and a closed side, and
a width of the closed side being larger than a width of the open side, 
in order to further secure the heat dissipation units to the substrate, enhancing heat transfer, depending upon the user’s needs [Wang, col. 3, lines 24-26].
Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
Regarding claim 9, the combination of Huang, Tong and Wang discloses: 
the latch section and the latched section having a Ω-shaped configuration (Wang, figs 6-7). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Tong, as applies to claims 1-2, 4, 7 and 10-11, above, and further in view of Tian (US 7,032,650).
Regarding claim 12, the combination of Huang and Tong does not disclose:
at least one extension arm perpendicularly extending from one side of the first section of each of the multiple heat dissipation units, the extension arm of one of the heat dissipation units being latched with the first section of another adjacent heat dissipation unit.
Tian, also directed to a heat dissipation device (figs. 3-6) comprising multiple heat dissipation units (10) being connected to each other teaches at least one extension arm (11) perpendicularly extending from one side of the first section of each of the multiple heat dissipation units (10) (fig. 3), the extension arm (11) of one of the heat dissipation units being latched with the first section of another adjacent heat dissipation unit (10) (better seen in fig. 5) for the purpose of having the set of heat dissipation units (11) securely tight for vibration during transportation [col. 3, lines 12-15].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Huang and Tong the teachings of Tian to have at least one extension arm perpendicularly extending from one side of the first section of each of the multiple heat dissipation units, the extension arm of one of the heat dissipation units being latched with the first section of another adjacent heat dissipation unit, in order to securely tight the set of heat dissipation units for vibration during transportation.

Claims 1-2, 4, 7, 10-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 2020/0232710) in view of Huang.
Regarding claim 1, Lin discloses, as admitted in the disclosure of the instant application (fig. 1-PRIOR ART) [par. 0002-0005]: 
a heat dissipation unit connection structure (fig. 1) comprising:
a substrate (6) having a first face (the bottom face of -6-) and a second face (where units -5- are attached to the substrate -6-) (fig. 1); and
multiple heat dissipation units (5) (fig. 1), 
each heat dissipation unit (5) having a first section (the vertical component of -5-) and a second section (7) (it is noted, in the admitted prior art, the second section -7- is common to all the heat dissipation units -5-) (fig. 1), 
one end (52) of the first section (the vertical component of -5-) of each of the multiple heat dissipation units (5) being connected with the second face of the substrate (6) (clearly seen in fig. 1),
the first section of each of the multiple heat dissipation units (5) having an internal space (fig. 1) [par. 0003, lines 1-12],
the second section (7) being planar and extending perpendicularly to the first section (the vertical component of -5-) of each heat dissipation unit (5) (clearly seen in fig. 1),
the second section (7) having at least one vent (see annotated fig. 1-PRIOR ART - LIN, below), 
the first section of each of the multiple heat dissipation units (5) comprising a pair of adjacent parallel plates [par. 0003, lines 1-10] between which is formed an internal airtight chamber, a working fluid being filled in each of the airtight chambers [par. 0003, lines 10-12].


    PNG
    media_image3.png
    459
    544
    media_image3.png
    Greyscale


Lin does not disclose:
the second section of each of the multiple heat dissipation units extending perpendicularly from a second end of the first section of the respective heat dissipation unit, opposite from the one end, and
the second sections of each two adjacent heat dissipation units abutting against and connecting with each other.
However, as admitted in the disclosure of the instant application (prior art figure 1), a second section (7), common to all dissipation units (5) and including vents, is old and known in the art. It would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to divide the second section (7) of the admitted prior art (fig. 1) into a plurality of sections corresponding to the first section of each unit (5) and abutting against and connecting with each other. It is noted, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
	Furthermore, Heat dissipation units comprising a first vertical section and a second horizontal section being planar and extending perpendicular to the first vertical section and wherein the second sections of each two adjacent heat dissipation units abutting against and connecting with each other, are also old and known in the art, as taught by Huang. Huang, also directed to a heat dissipation unit connection structure (fig. 13) comprising a substrate (1) having a first face (the bottom face of -1-) and a second face (where fins -2- are attached to the substrate -1-) (fig. 13), and multiple heat dissipation units (2) (fig. 13), teaches:
each heat dissipation unit (2) having a first section and a second section (see annotated fig. 13-HUANG, page 3), 
one end of the first section of each of the multiple heat dissipation units (2) being connected with the second face of the substrate (1) (see annotated fig. 13-HUANG, page 3),
the second section of each of the multiple heat dissipation units (2) being planar and extending perpendicularly from a second end of the first section of the respective heat dissipation unit, opposite from the one end (see annotated fig. 13-HUANG, page 3),
the second sections of each two adjacent heat dissipation units (2) abutting against and connecting with each other (see annotated fig. 13-HUANG, page 3) [col. 3, lines 60-63], 
for the purpose of firmly secured together the adjacent dissipation units [col. 3, lines 57-63].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have the second section (7) of Lin (fig. 1) divided into a plurality of sections corresponding to the first section of each unit (5) and abutting against each other (Huang, fig. 13) in order to firmly secured together the adjacent dissipation units.
Regarding claim 2, the combination of Lin and Huang discloses:
the second section of each of the multiple heat dissipation units (Huang, 2) having a first end and a second end (see annotated fig. 13-II-HUANG, page 5),  
the second end of the second section of the heat dissipation units (Huang, 2) having a groove (where a protrusion -22- of each unit -2- fits the adjacent unit -2-) (see annotated fig. 13-HUANG, page 3),
the first end of the second section of the heat dissipation units (Huang, 2) abutting against and connecting with the groove of the second end of the second section of another adjacent one of the heat dissipation units (Huang, 2) (see annotated fig. 13-HUANG, page 3) [col. 3, lines 58-63], 
whereby the second sections of the two adjacent heat dissipation units (Huang, 2) are connected with each other and are flush with each other (see annotated fig. 13-HUANG, page 3).
Regarding claim 4, the combination of Lin and Huang discloses:
the second section of each of the multiple heat dissipation units (Huang, 2) having a first end and a second end (see annotated fig. 13-HUANG, page 3), each with a latch section (the protrusion -22-, in the first end; and, where a protrusion -22- of each unit -2- fits the adjacent unit -2-, in the second end), (see annotated fig. 13-HUANG, page 3), 
the latch section (Huang, 22) of the first end of each of the heat dissipation units (Huang, 2) being engaged with the latch section of the second end of an adjacent one of the heat dissipation units (see annotated fig. 13-HUANG, page 3),
Regarding claim 7, in the Office Action dated 02/14/2022, the Examiner took Official Notice that heat dissipation units or fins or panels made of aluminum material for their use in the heat exchanger/heat sink art and the selection of any of these known materials would be within the level of ordinary skill in the art, is old and well known in the heat exchange art. Applicant has failed to traverse this statement. As such, and in accordance with MPEP §2144.03, the statement is now considered admitted prior art. 
Regarding claim 10, the combination of Lin and Huang discloses:
the second face of the substrate (Lin, 6) being formed with multiple channels (Lin, 61) (Lin, fig. 1),
an end (Lin, 52) of the first section (the vertical component of -5-) of each of the multiple heat dissipation units (Lin, 5) being inserted in and connected with a separate one of the multiple channels (Lin, 61) (Lin, fig. 1),
Although Lin discloses the end (52) being fixed to the channels (61) [par. 0004, lines 1-2], Lin does not disclose:
the end of each first section that is inserted in and connected with a separate one of the multiple channels being an engagement end, 
each of the channels having an engagement notch engaged with the engagement end of a corresponding one of the multiple heat dissipation units.
The shape of engaging structures of heat dissipating units to connect to a substrate or base is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the engaging structure to firmly secure the heat dissipating units to the channels. Further, applicant has not disclosed that having an engagement end and an engagement notch corresponding to the engagement end solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the engagement end and the engagement notch arranged in other manners. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A.
Regarding claim 11, the combination of Lin and Huang discloses:
the second face of the substrate (Lin, 6) being formed with multiple channels (Lin, 61) (Lin, fig. 1), 
an end (Lin, 52) of the first section (the vertical component of -5-) of each of the multiple heat dissipation units (Lin, 5) being inserted in and connected with a separate one of the multiple channels (Lin, 61) (Lin, fig. 1), 
Although Lin discloses the end (52) being fixed to the channels (61) [par. 0004, lines 1-2], Lin does not disclose:
the end of each first section that is inserted in and connected with a separate one of the multiple channels being an engagement end,
each of the channels having an engagement notch engaged with the engagement end of a corresponding one of the multiple heat dissipation units, and
each of the engagement ends being a dovetail tenon and each of the engagement notches being a dovetailed tenon and a dovetailed mortise.
the shape of engaging structures of heat dissipating units to connect to a substrate or base is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date pf the claimed invention, would design or size the engaging structure to firmly secure the heat dissipating units to the channels. Further, applicant has not disclosed that having the engagement end and the engagement notch being a dovetailed tenon and a dovetailed mortise, respectively, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the engagement end and the engagement notch arranged in other manners. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A.
Regarding claim 13, the combination of Lin and Huang discloses:
the internal space comprising said airtight chamber [Lin, par. 0003, lines 1-12].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Huang, as applies to claims 1-2 and 4, above, and further in view of Hsieh.
Regarding claim 6, the combination of Lin and Huang does not disclose:
a holding unit fitted on the heat dissipation units.
The use of holding elements in heat dissipation devices of electronic units, for the purpose of tightly pressing against the heat dissipating units and therefore enhance the heat dissipation efficiency, is known in the art. Hsieh, for instance, also directed to a heat dissipation device (figs. 1-3) comprising a substrate (1) and multiple heat dissipation units (2) being connected to a top face of the substrate (1) teaches a holding unit (4) fitted on the heat dissipation (figs. 1-3), the holding unit (4) having a first holding arm (41) and a second (41) holding arm and a connection arm (40), two ends of the connection arm (40) being connected with the first (41) and second (41) holding arms to together define a holding space (fig. 3), in order to further secure the heat dissipation units to the substrate, enhancing heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Lin and Huang the teachings of Hsieh to have a holding unit fitted on the heat dissipation units in order to further secure the heat dissipation units to the substrate, enhancing heat transfer.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Huang, as applies to claims 1-2, 4 and 7, above, and further in view of Wang.
Regarding claim 8, the combination of Lin and Huang discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-HUANG, page 3),  
the first end having a latch section (Huang, 22), and the second end having a latched section (where a protrusion -22- of each unit -2- fits the adjacent unit -2-) (see annotated fig. 13-HUANG, page 3),
the latch section and the latched section being a male connector (Huang, 22) and a female connector (where a protrusion -22- of each unit -2- fits the adjacent unit -2-), corresponding to a respective male connector (see annotated fig. 13-HUANG, page 3). 
the combination of Lin and Huang does not disclose:
the latch section having a free end and a connection end, 
a width of the free end being larger than a width of the connection end, 
the latched section having an open side and a closed side, and
a width of the closed side being larger than a width of the open side.
the shape of buckling or engaging structures of heat dissipating units to tightly connect to an adjacent heat dissipating unit is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date pf the claimed invention, would design or size the buckling structure depending upon the user’s needs. Wang, for instance, also directed to a heat dissipation device (figs. 6-7) comprising a substrate (20) and multiple heat dissipation units (11) being connected to a top face of the substrate (20) teaches an engaging structure comprising a latch section (14) and a latched section (142), the latch section (14) having a free end (144) and a connection end (connecting -144- to folded portion -13-, clearly seen in figures 6-7), a width of the free end (144) being larger than a width of the connection end (clearly seen in figures 6-7), the latched section (142) having an open side (146) and a closed side (the rest of the slot -142-, opposite to -146-, seen in figures 6-7), a width of the closed side being larger than a width of the open side (146) (clearly seen in figures 6-7). 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Lin and Huang the teachings of Wang to have: 
the latch section having a free end and a connection end, 
a width of the free end being larger than a width of the connection end, 
the latched section having an open side and a closed side, and
a width of the closed side being larger than a width of the open side, 
in order to further secure the heat dissipation units to the substrate, enhancing heat transfer, depending upon the user’s needs [Wang, col. 3, lines 24-26].
Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
Regarding claim 9, the combination of Huang, Tong and Wang discloses: 
the latch section and the latched section having a Ω-shaped configuration (Wang, figs 6-7). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Huang, as applies to claims 1-2, 4, 7 and 10-11, above, and further in view of Tian.
Regarding claim 12, the combination of Lin and Huang does not disclose:
at least one extension arm perpendicularly extending from one side of the first section of each of the multiple heat dissipation units, the extension arm of one of the heat dissipation units being latched with the first section of another adjacent heat dissipation unit.
Tian, also directed to a heat dissipation device (figs. 3-6) comprising multiple heat dissipation units (10) being connected to each other teaches at least one extension arm (11) perpendicularly extending from one side of the first section of each of the multiple heat dissipation units (10) (fig. 3), the extension arm (11) of one of the heat dissipation units being latched with the first section of another adjacent heat dissipation unit (10) (better seen in fig. 5) for the purpose of having the set of heat dissipation units (11) securely tight for vibration during transportation [col. 3, lines 12-15].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Lin and Huang the teachings of Tian to have at least one extension arm perpendicularly extending from one side of the first section of each of the multiple heat dissipation units, the extension arm of one of the heat dissipation units being latched with the first section of another adjacent heat dissipation unit, in order to securely tight the set of heat dissipation units for vibration during transportation.

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
In pages 7-8, Applicant argues that in Huang heat is absorbed from the base panel (1) to the bottom ends of solid fins (2) and transferred slowly by conduction to the dissipation fins (2); that, in contrast, in the claimed invention, heat is absorbed from the substrate (1) to the first section (21) of the two-phase heat dissipation units (2) having an internal air chamber (211); and that, having solid fins, Huang fails to disclose “the first section of each of the multiple two-phase heat dissipation units having an internal space, the second section of each of the multiple two-phase heat dissipation units being planar and extending perpendicularly from a second end of the first section of the respective two-phase heat dissipation unit opposite from the one end, the second section having at least one vent, the second sections of each two adjacent two-phase heat dissipation units abutting against and connecting with each other, wherein at least the first section of each of the multiple two-phase heat dissipation units comprises a pair of adjacent parallel plates between which is formed an internal airtight chamber, a working fluid being filled in each of the airtight chambers”, such as the present invention.
In response, secondary reference Tong clearly teaches that replacing the conventional heat dissipation fins (consisting on single solid fins, like the fins -2- disclosed by Huang) with thermally superconducting two-phase heat dissipation fins (fins -1- of Tong consisting of a pair of adjacent parallel plates -11- between which is formed an internal airtight chamber -12-, and with a working fluid 14- being filled in each of the tight chambers -12-), the thermally heat dissipation unit has a greater heat transfer rate and a higher fin efficiency. On the other hand, Huang clearly discloses “multiple heat dissipation units, each heat dissipation unit having a first section and a second section”, and “the second section of each of the multiple heat dissipation units being planar and extending perpendicularly from a second end of the first section of the respective heat dissipation unit, opposite from the one end… the second sections of each two adjacent two-phase heat dissipation units abutting against and connecting with each other” (please refer to the rejection of claim 1, above). With respect to the second section having at least one vent, as clearly explained above, heat dissipation units comprising heat dissipation fins that include a first vertical component and a second horizontal component being planar and extending perpendicular to the first vertical component, wherein the second horizontal component comprises at least one vent, are old and known in the art, as admitted in the disclosure of the instant application (see annotated fig. 1-PRIOR ART – LIN, page 11), wherein a horizontal component -7- of the fin includes at least one vent, for the purpose of facilitating convection of heat to the air moving across the louvers, by making the airflow becoming turbulent, optimizing heat transfer, as it is old and known in the art.
Therefore, the teachings of Tong are pertinent and desirable to be applied, by one of skill in the art, to the heat dissipation unit of Huang, to optimize heat transfer.
In pages 8-9, Applicant argues that the fins (2) of Huang are inserted into the channels (11) of the substrate by stamping mold, deforming the ribs (12) and forcing the ribs into engagement with the angles foot portions (21), making the assembly and fixing steps complicated as compared to the present invention; that Tong’s fins (1) are located and clamped between two separators to constitute the substrate, making the assembly and fixing steps also complicated as compared to the present invention; and that if the substrate (1) of Huang is replaced with the substrate (comprising separators -2 and 3-) of Tong, and the separators of Tong and the fins (2) of Huang are alternative arranged, the angled foot portions (21) of the fins (2) of Huang would obstruct the separators and, as a result, the radiation fins (2) of Huang could not be securely clamped between the two separators of Tong. Hence, one having ordinary skill in the art would not combine Huang and Tong, and even if they did, would not achieve the present invention.
In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this respect, the Office Action even presents a possible way (that might be considered by a person of skill in the art) to incorporate the concept of two-phase superconductive fins of Tong into Huang by simply substitute one known element (Huang’s substrate 1) for another (Tong’s substrate, the combination of substrates 21, figs. 3 and 7) to obtain the predictable result of preventing possible damages to the structure of Tong’s fin (1) by the deforming rib (12) of Huang during assembly. See MPEP-2143 (I) (B). Furthermore, it should be appreciated that in the development of any such actual implementation, as in any engineering or design project, numerous implementation-specific decisions must be made to achieve the developers' specific goals, which may vary from one implementation to another. Moreover, it should be appreciated that such a development effort might be complex and time consuming, but would nevertheless be a routine undertaking of design, fabrication, and manufacture for those of ordinary skill having the benefit of Tong’s disclosure.
In page 9, Applicant argues that the perforation (71) of the plate body (7) is used for connecting and embedding with the locating boss (511) of the evaporator (5) and not for dissipating heat, and that the perforation (71) of Lin is different in function from the vent (223) of the present invention.
In response, the office action dated 02/24/2022 did not relay on the perforations (71) as the vents claimed, but rather in the actual vents depicted in the admitted prior art (see annotated fig. 1-PRIOR ART, page 11).
In page 10, Applicant argues that in Tong there are no shelters/covers on top of the heat dissipation fins so a large amount of dust or foreign objects will accumulate between the fins while in the claimed invention, the second section (22) of the dissipation units (2) together constitute a shelter/cover with a large heat dissipation area not only to avoid the accumulation of dust, but also to increase heat dissipation area and structural strength.
In response, the feature of a second section being planar and extending perpendicularly from a second end of a first section of a heat dissipation fin and therefore, being a shelter/cover on top of the heat dissipation fins is already disclosed by primary reference Huang. Further, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also in page 10, Applicant argues that Lin fails to teach “the second section of each of the multiple two-phase heat dissipation units being planar and extending perpendicularly from a second end of the first section of the respective two-phase heat dissipation unit opposite from the one end, the second section having at least one vent, the second sections of each two adjacent two-phase heat dissipation units abutting against and connecting with each other”, such as the present invention. Furthermore, Fig.1 of Lin ‘710 is the same as AAPA, and also constitutes one of the problems that the claimed invention is intended to solve.
In response, as explained in the rejection, above, it would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to divide the second section (7) of the admitted prior art (fig. 1), which already comprises vents (see annotated fig. 1-PRIOR ART – LIN, page 11), into a plurality of sections corresponding to the first section of each unit (5) and abutting against and connecting to each other. In fact, Huang teaches heat dissipation units comprising first vertical sections and second horizontal sections being planar and extending perpendicular to each first vertical section and wherein the second sections of each two adjacent heat dissipation units abut against and connect to each other. Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the prior art admits that the connection method for assembling the plate body (7) with dissipation units (5) is complicated, resulting in time-costing and difficulty of work being increased. In this case, the teachings of Huang regarding an easy connection between adjacent second sections of each dissipation unit cure the aforementioned shortcoming of Lin.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        /CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763